  Case 19-41625       Doc 26     Filed 09/23/20 Entered 09/23/20 11:15:03             Desc Main
                                   Document     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

    In re:                                          )
                                                    )
                                                    )
             David John McLaughlin                  )       Chapter 13
                                                    )       Case No. 19-41625-EDK
                                                    )
                                  Debtor            )
                                                    )


                        ORDER CONFIRMING CHAPTER 13 PLAN

        The debtor filed a Chapter 13 Plan (the APlan@) on October 16, 2020. The debtor filed a
Certificate of Service on October 16, 2020 reflecting that the Plan was served on all creditors and
parties in interest. No objections to the confirmation of the Plan were filed, or all objections were
overruled by the Court or resolved by the parties. Upon consideration of the foregoing, the Court
hereby orders the following:

       1.       The Plan is confirmed. The term of the Plan is 60 months.

       2.       The debtor shall commence plan payments on November 15, 2019 as follows:

                $ 771.00 per month for 60 months

       3.     Payments shall be made electronically through TFS/ePay or by Money Order or
Bank Treasurer=s check (personal checks will not be accepted) and made payable to and
forwarded to:

                          Denise M. Pappalardo, Chapter 13 Trustee
                                      P.O. Box 16607
                                    Worcester, MA 01601

        4.      The effective date of confirmation of the Plan is November 15, 2019. The
disbursements to be made by the Chapter 13 Trustee pursuant to the confirmed plan are set forth
on the attached summary which is incorporated by reference. Interested parties should consult
the Plan for treatment of their particular claims and other significant provisions of the Plan.
  Case 19-41625       Doc 26    Filed 09/23/20 Entered 09/23/20 11:15:03           Desc Main
                                  Document     Page 2 of 4




        5.      Unless the Court orders otherwise, all property of the estate as defined in 11
U.S.C. '' 541 and 1306, including, but not limited to, any appreciation in the value of real
property owned by the debtor as of the commencement of the case, shall remain property of the
estate during the term of the plan and shall vest in the debtor as set forth in Section 9 of the
Summary. All property of the estate shall remain within the exclusive jurisdiction of the
bankruptcy court. The debtor shall not transfer, sell or otherwise alienate property of the estate
other than in accordance with the confirmed plan or other order of the Court. The debtor shall be
responsible for preserving and protecting property of the estate.

        6.      The debtor shall promptly inform the Trustee of any material increase in income
and/or any acquisition of assets during the term of the case. The Trustee may move to modify
the Plan pursuant to 11 U.S.C. ' 1329 if it is determined that any change in income or assets may
be available to increase the dividend to creditors. The foregoing is in addition to any obligation
of the debtor to file amended schedules in the event of any such increase.



Date:   9/23/2020                                   ______________________________
                                                    United States Bankruptcy Judge
Case 19-41625     Doc 26      Filed 09/23/20 Entered 09/23/20 11:15:03         Desc Main
                                Document     Page 3 of 4




      SUMMARY OF DISBURSEMENTS TO BE MADE UNDER THE PLAN


    1.     Unmodified Secured Claims

           Home Point Financial Corp. (the “Mortgagee”) is retaining its lien on the property
    located at 348 Treble Cove Road, North Billerica, Massachusetts. The Debtor shall
    continue to make regular monthly payments in accordance with the contract with the
    Mortgagee. The Mortgagee will be paid its prepetition arrearage in the sum of
    $35,886.19 over 60 months at the sum of $598.11 each month.

    2.     Modified Secured Claims

    NONE

    3.     Liens Avoided under Sec. 522 (f)

    NONE

    4.     Surrender of Collateral

    NONE

    5.     Priority Claims
     Creditor                                           Claim              Term

    NONE

    6.     Administrative Claims
     Creditor                                           Claim              Term

    Vincenzo S. Pesce, Esq.                            $ 2,000.00     12 Months

    7.     Unsecured Claims

          The Plan provides for a 100% dividend payment to unsecured creditors in the
    amount of $3,732.44.

    8.     Executory Contracts

    NONE
Case 19-41625     Doc 26     Filed 09/23/20 Entered 09/23/20 11:15:03            Desc Main
                               Document     Page 4 of 4




    9.     Vesting of Property of the Estate

            If the debtor receives a discharge, property of the estate will vest in the debtor
    upon the entry of the discharge. If the debtor does not receive a discharge, property of
    the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee=s
    Final Report and Account and the closing of the case or (ii) dismissal of the case.

    10.    Nonstandard Provisions

    NONE

    * See Modification of Plan filed herewith.
